Citation Nr: 1106460	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
The Board remanded the Veteran's claim for additional development 
in December 2009 and again in May 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, his claim for 
entitlement to service connection for bilateral hearing loss must 
be remanded once again for further development.  Although the 
Board remanded the Veteran's claim in December 2009 and again in 
May 2010, he was not afforded a traumatic brain injury (TBI) 
examination in accordance with those remands.  Therefore while 
the Board acknowledges that the requested supplemental VA 
audiological opinion was obtained following the May 2010 Board 
remand, as the requested TBI examination was once again not 
afforded, further action is again necessary in this case, in 
accordance with the previous Board remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a 
remand by the Board confers on the Veteran the right to 
compliance with the remand orders).

As noted in the prior remands, the Veteran's representative has 
suggested two possible etiological connections between the 
Veteran's in-service incident and his current hearing loss.  
First, the representative stated that an April 1969 explosion 
which was linked, in part, in March 2007 to the Veteran's 
tinnitus may have directly caused the Veteran's current hearing 
loss.  Second, the examiner argued that the explosion may have 
led to a traumatic brain injury (TBI), and that this type of 
injury can lead to bilateral sensorineural hearing loss.  See 
Informal Hearing Presentation, November 2009, p. 1; U.S. Army 
Vietnam Casualty Report documenting fragment wounds of the head 
and left forearm of the Veteran after his truck hit a land mine 
in April 1969 in Vietnam; see also December 1969 Report of 
Medical History in which the Veteran reported the April 1969 head 
injury with slight headaches.

The Board notes that, initially, that in order to establish 
service connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if pre-
existing active service, was aggravated therein.  See 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).   Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2010).  In addition, certain chronic diseases, such 
as sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels indicate 
some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which provides 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran has claimed that he currently has 
bilateral hearing loss that was incurred during his period of 
active service when a vehicle in which he was riding struck a 
landmine.  See Informal Hearing Presentation, November 2009, p. 
1.  While a VA examiner concluded in March 2007 that the 
Veteran's now-service-connected tinnitus was caused by this 
incident, the examiner opined that bilateral hearing loss was 
not.  

At that time of the March 2007 examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
40
LEFT
15
20
25
30
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

Although bilateral sensorineural hearing loss was diagnosed, the 
examiner stated that, because the Veteran did not demonstrate 
hearing loss on separation from active duty, his current hearing 
loss is not attributable to his period of active service.

On separation in December 1969, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
0
LEFT
5
0
0
N/A
5

The examiner further stated that exposure to impulse sounds can 
cause a temporary threshold shift which disappears in 16 to 48 
hours, and may also damage the structure of the inner ear 
resulting in an immediate hearing loss.  The examiner therefore 
concluded that, because a normal audiogram was conducted 
following the explosion, the Veteran's hearing had recovered 
without permanent loss.  See VA examination report, March 2007.

The Board further notes that the ruling in Hensley does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a relationship between the Veteran's service and his 
current disability.

An additional VA audiological opinion was obtained in January 
2010, pursuant to the Board's December 2009 remand.  At that time 
of the January 2010 examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35
LEFT
10
5
15
30
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The January 2010 examiner failed to opine as to whether the 
Veteran's in-service diagnosis of otitis media is etiologically 
related to his current hearing loss.  Instead, the opinion 
provided was essentially identical to the March 2007 opinion, and 
did not provide an analysis to include the Veteran's in- service 
diagnosis of otitis media as requested.  See VA examination 
report, January 23, 2010.  As such the issue was remanded in May 
2010.  Subsequently, a third VA audiological examination, dated 


June 2010, was afforded to the Veteran pursuant to that remand.  
At the time of the June 2010 VA examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
35
LEFT
10
5
15
30
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.

The Veteran was diagnosed with bilateral mild to moderately 
severe sensorineural hearing loss.  The examiner opined, after a 
review of the service treatment records that as the Veteran had 
normal hearing upon separation from the military and there was 
not a significant threshold shift in either ear over the course 
of military service, that it is not as likely as not that the 
Veteran's current bilateral hearing loss is due to acoustic 
trauma during military service.  The examiner further opined that 
it is not likely that the Veteran's current bilateral 
sensorineural hearing loss is related to incidents of otitis 
media during military service.  The examiner's rationale with 
regard to this opinion is that immittance measures indicate 
normal middle ear function bilaterally with no conductive 
component in either ear.  The examiner also notes that the 
Veteran has had additional noise exposure and aging since 
military separation which serve as contributing factors in the 
Veteran's hearing loss and tinnitus.  

Unfortunately, the examiner could not provide an opinion with 
regard to whether the Veteran's in-service landmine explosion 
incident directly caused the Veteran's hearing loss or whether a 
subsequent TBI resulting from that incident contributed to the 
Veteran's hearing loss.  Specifically, the examiner stated that 
he was unable to provide an opinion relating the Veteran's 
sensorineural hearing loss to residual brain injury because it is 
not within an audiologist's scope of practice to offer such an 
opinion.  

Although the Veteran has been afforded multiple VA audiological 
examinations, he has not been afforded a VA examination to assess 
whether his in-service accident resulted in a TBI and, if so, 
whether a TBI could have caused or permanently aggravated the 
Veteran's bilateral hearing loss.  While the Board remanded this 
case in December 2009 and May 2010 so as to obtain a 
comprehensive TBI examination, one has yet to be provided to the 
Veteran.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  As such, the 
Veteran's claim for service connection must be remanded for a VA 
examination to determine whether the Veteran's current hearing 
loss is etiologically related to a traumatic brain injury in 
service.  See e.g., 38 C.F.R. § 4.12a, Diagnostic Code 8045 
(2010) (There are three main areas of dysfunction that may result 
from TBI and have profound effects on functioning: cognitive-
which is common in varying degrees after TBI, 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
in the appropriate specialty to determine 
the likelihood that his current hearing 
loss is related to a traumatic brain 
injury he may have experienced in service.  
The claims folder must be made available 
to, and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests MUST be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to identify all 
brain injury residuals, and then to opine 
as to whether any brain injury residuals, 
if found, are related to the April 1969 
in-service incident in which the Veteran's 
truck ran over a land mine and he 
sustained, in pertinent part, a fragment 
wound of the head.  The examiner should 
specifically comment on the likelihood 
that the Veteran's currently-diagnosed 
bilateral sensorineural hearing loss is a 
result of this incident.  The examiner 
should specifically address the prior VA 
examination of record within the 
discussion of any current physical 
dysfunction.  A complete rationale for all 
opinions proffered must be included in the 
report provided.

2.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the paragraphs above, 
the claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


